Mr. Justice Clefeord
delivered the opinion of the court.
Suffice it tq ;say, that the suit in this case is in all material respects exactly similar to the foregoing ■ case, and that the pleadings filed by the defendants are precisely similar. It was commenced in the District Court; and the parties waived a jury, and the finding and judgment were for the plaintiffs. Exceptions were filed by the defendants, and they removed the cause into the Circuit-Court. All the questions in the Circuit Court were the same as in the preceding case; and the Circuit Court, ■having heard the parties, affirmed the judgment of the District Court-: whereupon the defendants sued out the'present writ of error. Due examination has since been given to the'case, and we find no error in the récord. Our reasons for the conclusion are given in the other case. Judgment affirmed.